Title: Abigail Adams to John Quincy Adams, 2 March 1780
From: Adams, Abigail
To: Adams, John Quincy



My dear son

March 2 1780


I cannot close the packet, without acknowledging the recept of your Letter, and thanking you for it.
You have great reason for thankfullness to your kind preserver, who hath again carried you through many dangers, preserved your Life and given you an opportunity of making further improvements in virtue and knowledge. You must consider that every Moment of your time is precious, if trifled away never to be recalled. Do not spend too much of it in recreation, it will never afford you that permanant satisfaction which the acquisition of one Art or Science will give you, and whatever you undertake aim to make yourself perfect in it, for if it is worth doing at all, it is worth doing well.
I have written to you several times since your absence, and as you are seperated from me I must endeavour to supply my absence by continuing to you all the advise I am capable of giving you. To know that you attend to it will be ample satisfaction to your ever affectionate

AA

